 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Phillip Lee Carson,                            No. CV-17-01641-PHX-ROS (BSB)
10                 Plaintiff,                       ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Defendants.
14
15           On July 13, 2018, Magistrate Judge Bridget S. Bade issued a Report and
16   Recommendation (“R&R”) regarding Plaintiff’s Amended Complaint.            (Doc. 163).
17   Plaintiff did not file any objections to the R&R. Therefore, the R&R will be adopted in
18   full.
19           Accordingly,
20           IT IS ORDERED the Report and Recommendation (Doc. 163) is ADOPTED.
21           IT IS FURTHER ORDERED as follows:
22        1. The October 19, 2017, screening order applies to Counts One through Thirteen of
23           the Amended Complaint, and the Amended Complaint does not revive any claims
24           that the Court previously dismissed.
25        2. Counts Seventeen, Eighteen, Nineteen, and Twenty, are DISMISSED.           The
26           claims against Defendant Ryan that are alleged in Counts Fourteen, Fifteen, and
27           Sixteen are DISMISSED.
28        3. Defendant Hernandez shall answer Count Fourteen, Defendant Erwin shall answer
 1         Count Fifteen, and Defendant Ulibarri shall answer Count Sixteen.
 2         IT IS FURTHER ORDERED the Motion for Reconsideration (Doc. 212) is
 3   DENIED.
 4         IT IS FURTHER ORDERED the Magistrate Judge should direct service on any
 5   newly named defendant and issue a scheduling order to govern the disposition of the new
 6   claims.
 7         Dated this 3rd day of October, 2018.
 8
 9
10                                                   Honorable Roslyn O. Silver
11                                                   Senior United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
